﻿It gives me particular pleasure to address the thirty-fourth session of the General Assembly, meeting as it is under the presidency of Ambassador Salim. The Australian Government and successive Australian representatives to the United Nations have known his capacity, his energy and the vitality of his ideas, assets which we are confident he will be able to employ in the coming year for the benefit of the Organization as a whole. Australia's membership in the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, in particular, has provided us with the privilege of co-operating closely with him in the important work of the United Nations in the field of decolonization. Through this work Australia and the United Republic of Tanzania continue to demonstrate a mutual concern to extend basic human rights to all peoples. My delegation offers him its full co-operation in discharging his many responsibilities as President of the General Assembly.
199.	It is always a pleasure to welcome new Members to this- Organization and, on behalf of the Australian Government, I was happy to become a sponsor of the admission of Saint Lucia, a fellow Commonwealth country.
200.	The end of a decade is an occasion for reflection and for the drawing up of balance-sheets. In many respects the 1970s marked a turning-point in international affairs. It was a decade in which many of the assumptions of the past were found to be inadequate. The international agenda has been drastically altered and new issues have come to the fore.
201.	Energy problems emerged as one of our most serious concerns. Demands for the establishment of a more efficient and more equitable international economic order have been among the more compelling pressures for change. International concern to limit the catastrophic potential of the arms race has continued unabated. Particular emphasis has been given to human rights and the issues of social justice.
202.	These issues will also dominate the agenda of the 1980s. However, whereas in the 1970s we began to grasp and to adjust to the changing realities involved, in the 1980s we will face the daunting task of finding solutions.
203.	As we move into the 1980s it would be reckless to ignore the difficulties which now cloud prospects for global economic growth. It would be reckless and inhumane to overlook the fact that some 800 million people in the developing world still live in absolute poverty.
204.	The challenge we now face is that after some 25 years of unprecedented growth—a process in which many developing countries shared—the economies of most countries are now faltering. Steady rates of growth have been broken and governments are hard- pressed to restore them to the previous levels. Growth in trade, which had been running at 8 per cent in the 1950s and the 1960s has fallen by half. Inflation, unemployment and protectionist measures have emerged as major problems for the developed market-economy countries. This has had serious consequences for the developing countries. Australia has shared these problems, understands their impact on developing countries and is committed to their resolution.
205.	The international community must face these problems squarely. We must not shrink from the responsibilities we all share. Next year's special session of the General Assembly will provide a major opportunity to come to grips with the constraints on growth to which I have referred, and that opportunity must be grasped.
206.	We expect the special session to undertake a thoroughgoing assessment of the lessons of the 1970s and to initiate a bold and imaginative response to the challenges of the 1980s. That response must entail a renewed interest in a more efficient and more equitable international economic order.
207.	The international development strategy for the third development decade will be a particularly important matter for the special session. We owe it to our own people to ensure that the special session produces a practical and action-oriented strategy. Ways of giving impetus to the real factors of growth must be found. The strategy must identify national efforts and commitments and clearly establish objectives in relation to economic and social development. Above all, it must present realistic ways in which all countries can work for the achievement of these objectives.
208.	Australia, for its part, has been taking stock of how these relationships, and in particular the North- South dialogue, can be made more productive. This has been the basic concern behind our practical approaches at the fifth session of UNCTAD and our initiative at the Meeting of Heads of Government of Commonwealth Countries meeting in Lusaka to have a study made of constraints on growth. The stalemate in the present dialogue must be broken.
209.	Australia has considered carefully the proposals put forward to launch global negotiations in the United Nations, open to all Members, in certain important areas which are central to the North-South dialogue. We are prepared to accept in principle the proposals for global negotiations. This is on the understanding that the Committee of the Whole Established under General Assembly Resolution 32/174 will be able to draw up a programme for negotiations setting out, in an acceptable form, the priorities and the modalities for the negotiations and their relationship with ongoing negotiations on these issues in other forums. We would want to be sure that the projected global interrelated negotiations should be carefully approached so as to ensure, as far as possible, practical progress on the complex issues involved. Such progress will inevitably come by stages and not necessarily in an interlocked, interwoven fashion. We must seek to move forward wherever we can, and some areas will of course be more susceptible to forward movement than others. We are naturally concerned, in particular, that the opening of any global negotiations on a wide range of interrelated issues should not hold up ongoing negotiation on them in other more specialized forums—for example, in UNCTAD on the Common Fund and on international commodity agreements.
210.	In addressing the constraints on growth, my Government has put special emphasis on the current high levels of inflation, with its damaging effects on development, on employment, on exchange rates and on trade flows. Unless controlled, inflation brings in its wake economic disruption and social disintegration. Its worst effects weigh most heavily on the poorest members of our communities.
211.	The failure of many developed countries to control domestic inflation has unquestionably had a severely adverse impact on developing countries, which look to the developed world as the market for 70 per cent of their exports and as the major source of capital and development assistance. Sound anti-inflationary 
policies—a necessity if we are to achieve sustained economic growth—must be adopted by all countries.
212.	There is, I believe, a fundamental link between inflation, protectionism and the relative lack of progress in structural adjustment in many of our economies. Higher inflation rates have led to defensive protectionist policies. Such policies bring with them distortions through misallocation and inefficient use of labour and capital. They frequently involve wage and export subsidies and supports, instead of positive adjustment measures. They lead to efforts in both the manufacturing and agricultural sectors to maintain inefficient and unproductive operations and obsolescent industries.
213.	The task of dismantling protectionist measures is quite formidable; adjustment cannot be instantaneous. But we should not be deflected by narrow sectional interests. We must recognize that adjustment measures also open up new opportunities.
214.	In Australia's view the developing countries must be given greater access to world markets for their exports. Only last week my Government announced a new series of initiatives aimed at improving the developing countries' share of Australian trade. These measures include the further expansion of the Australian system of tariff preferences.
215.	A significant number of developing countries— several of them in Australia's region—have now emerged as important exporters of manufactures and services. The increasing diversification of those countries' economies and their movements away from import-substitution strategies have laid a basis for large-scale expansion of output and increasing trade specialization. While this development presents a major competitive challenge to the industries of many developed countries, there are also substantial opportunities mixed in with it. We should all be seeking to associate ourselves with their growth and together aim to share the benefits of the expanding trade flows that they are generating.
216.	An open world trading system needs the dynamic of increased trade flows based on comparative advantage—flows which have been most noticeably stimulated in recent years by the newly industrializing countries. If the international trading system is to realize its full potential and bring benefits to the international community as a whole, we must prevent the erection of further obstacles to trade. At the same time, we must make progress in dismantling existing protectionist barriers.
217.	Australia will continue to press these items in the relevant international forums. We see these issues as essential elements in the establishment of a better and more just international economic order. For this reason Australia will be asking the UNCTAD Trade and Development Board to consider a draft resolution— similar to the one that we introduced at the fifth session of UNCTAD—on the related issues of inflation, protectionism and structural adjustment.
218.	Energy issues are now also recognized as crucial to economic growth. Significantly increased prices of certain energy resources and doubts about their supply have hindered economic development and have set back efforts for economic recovery. This is a matter of particular concern to all energy-deficient countries, particularly the non-oil-producing developing countries.
219.	Recent events have re-emphasized the urgent need to implement policies aimed both at conserving oil and at adapting economies to the necessity for using alternative energy resources. This transition is bound to be protracted and, in many countries, quite painful. But the need to embark upon it is imperative.
220.	I am convinced that we will fail in the task that confronts us if energy producers and consumers adopt confrontational attitudes. Interdependence is a basic and intractable feature of the global energy scene. Indeed, if the so-called energy crisis taught us any thing at all it is that we must establish a realistic basis upon which a consensus can be built.
221.	No country can ignore the world-wide consequences of what is happening. There is now, as ministers of the Organization of Economic Cooperation and Development have recently warned, a real danger that, without responsible policies by oil consumers and producers alike, the energy situation will seriously damage the world economy.
222.	Australia is prepared to bring a constructive and realistic attitude to the issues involved. We see ourselves as having particular responsibilities. Australia is well placed as regards indigenous energy resources, and we are a net energy exporter. We have abundant coal and natural gas reserves, and our vast uranium deposits are now being mined. While developing these resources, we have also increased support for energy research and development and have promoted energy conservation and inter-fuel substitution. We have been active in furthering international cooperation in a variety of bilateral, regional and international arrangements.
223.	Australia has given particular attention to the needs of the developing countries of our region. We are working actively in ESCAP and in the Commonwealth Regional Consultative Group on Energy. We are also co-operating closely with other countries of the region on a bilateral basis. Emphasis has been placed on the possibility of establishing energy systems suited to the particular needs of these countries. This entails developing available conventional resources and appropriate alternative technologies.
224.	My earlier reference to uranium was in the context of its use as a valued energy resource. But Australia is deeply conscious that there are alternative and awesome uses to which it can be put. With substantial resources of uranium, Australia undoubtedly has a special responsibility to ensure that it is used for the betterment of mankind and not for its annihilation,
225.	The continuing imperatives of maintaining peace and security must remain uppermost among the challenges facing the world community in the next decade. The creation of conditions which will strengthen international security and give the world the confidence that it can live in peace is vitally important.
226.	The continuing process of strategic arms limitation between the United States and the Soviet Union is absolutely fundamental to the maintenance of the global balance and the prevention of nuclear war. The signing of the second SALT treaty was the most important step forward in arms control during the last year. We still look forward to its early ratification and implementation. We expect it to provide a basis for further quantitative and qualitative controls on the nuclear arsenals of the super-Powers in a future agreement to be reached at the third round of SALT.
227.	Australia also attaches great importance to the earliest possible conclusion of negotiations among the United States, the Soviet Union and the United Kingdom on the terms of a comprehensive nuclear test-ban treaty. The submission of the text of a treaty to the Committee on Disarmament before the second Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons in 1980 would advance consideration of the issues and make a significant contribution to the success of that Conference, and we urge the three negotiating Powers to work towards this end.
228.	A test-ban treaty will inhibit the further development of existing nuclear arsenals. It will be an additional pillar of the international non-proliferation regime by providing a new avenue through which countries can renounce nuclear weapons. It will also give further reassurance that nuclear programmes in non-nuclear-weapon States were directed exclusively to peaceful purposes.
229.	The second Review Conference will provide a timely opportunity to lend weight to the objectives of the Treaty, to review its operation and to take account of the concerns of new parties. Australia, as a firm adherent to the principles of non-proliferation, will continue to play an active role in the preparations for the Conference.
230.	Australia is encouraged by the fact that the Treaty continues to display its relevance and its value by attracting new States parties. The accession of Indonesia and Bangladesh was a welcome development. Increasing membership contributes to the benefits which the Treaty provides for regional and international security and, of course, for stable international trade and co-operation in the peaceful uses of nuclear energy.
231.	The global non-proliferation scene and international nuclear co-operation could, however, be seriously damaged by the emergence of a situation in the Indian subcontinent, which shattered the fragile constraints against proliferation in that region. Australia regards this with very great concern. The risks of proliferation in southern Africa and the Middle East are also most disturbing. We hope that countries which have not acceded to the non-proliferation Treaty will reassure the international community by affirming their acceptance either of full-scope safeguards on their nuclear industries or of some other binding and verifiable commitment.
232.	Non-proliferation objectives have also been enhanced by the International Nuclear Fuel Cycle Evaluation, which concludes early next year. There has been significant agreement on a range of problems previously the subject of controversy. Useful ideas have emerged which could lead to important new institutional barriers to proliferation, including, for example, schemes for international plutonium storage and international spent-fuel management. We also believe that the International Nuclear Fuel Cycle Evaluation study, which examined supply assurances, has put forward some useful ideas on possible common approaches to non- proliferation conditions to apply in nuclear trade.
233.	The Committee on Disarmament in Geneva, during its first year of operation, has devoted considerable effort to elaborating possible new arms control instruments. Australia, as a member of the body since the beginning of this year, has welcomed the opportunities that membership has conferred to bring new perspectives to the work of the Committee. We look forward to helping the Committee produce concrete results as it pursues its work. In particular, we hope that 1980 will see agreement obtained on measures of nuclear arms control and on radiological and chemical weapons.
234.	We further hope that, once work has been completed in the Committee on a comprehensive test-ban treaty, the nuclear-weapon Powers will give serious consideration to proposals for a cut-off in the production of fissionable materials for nuclear weapons. This would be a major step to ending the nuclear-arms race and reinforcing non-proliferation, and would represent further real progress in the search for conditions in which mankind can be freed from the threat of devastation and destruction.
235.	In considering the conditions for maintaining international peace and security, we must pay particular attention to the areas of conflict and tension. Through its peace-keeping machinery the United Nations has played an important role in containing otherwise dangerously volatile situations. Peace-keeping machinery not only protects future generations from the horrors of war, it protects people now from the threat of conflict caused by rivalries and fears from the past.
236.	Australia has maintained a firm tradition of sup-port for the peace-keeping operations of the United Nations. We see our contributions to peace-keeping, in Cyprus, the Middle East and Kashmir, as direct contributions to the cause of peace. Our offer to contribute to the proposed United Nations Transition Assistance Group in Namibia has been made with quite the same conviction. But peace-keeping forces do not of themselves generate lasting peace. Parties to conflicts must be persuaded to negotiate, as they are now doing in London in relation to Zimbabwe, as certain of them are doing in the Middle East, and as they must continue to do in Cyprus.
237.	I now want to consider some of these issues in more detail. We are all familiar with the long history of the Middle East conflict and with the disappointments which have characterized it. Australia has supported the peace treaty between Egypt and Israel.  We see it as a first step towards a just, lasting and comprehensive peace settlement in the Middle East. We understand the fears and concerns of others and appreciate that a solution of that region's problems depends on factors not yet settled or dealt with in the current negotiations. In this context, Australia regrets the current policies of the Israeli Government in relation to the establishment of settlements in the occupied territories.
238.	It is essential to devise a peace which satisfies all interested parties—and which puts an end to terrorism. We therefore base our policies on the need for negotiations starting from the principles of Security Council resolutions 242 (1967) and 338 (1973). Israel's right to exist within secure and recognized boundaries must be accepted. The legitimate rights of the Palestinian people to a homeland alongside Israel, and their corresponding responsibility to live peacefully with all their neighbours also must be recognized.
239.	In this spirit the Australian Government continues to offer its support to any efforts to reach a settlement acceptable to all parties concerned. We hope that all will turn away from statements, actions and policies which are prejudicial to the search for a comprehensive peace.
240.	In thinking about the Middle East we should not ignore the sufferings of the people in the ravaged and divided land of Lebanon. The Australian community has been enriched by the arrival of large numbers of immigrants and refugees from Lebanon and other parts of the region and we share their heartfelt concern that no effort should be spared to bring peace to the region.
241.	The plight of the people of Cyprus is also a matter of the greatest concern to the Australian community. We whole-heartedly support the continuing role of the United Nations and of the Secretary-General in particular in efforts to bring peace to all the people of Cyprus. Australia welcomed the resumption of intercommunal talks in June 1979, following the agreement between President Kyprianou and Mr. Denktag, itself based on the Makarios-Denktas guidelines,16 but we greatly regret that those talks have not progressed. We hope that debate on the Cyprus issue at this General Assembly will provide the impetus for further progress.
242.	Australia is deeply concerned at the continuing tragic loss of life as a result of the conflict in Zimbabwe. There have been too many wasted years and wasted opportunities. The agreement reached at the Meeting of Heads of Government of Commonwealth Countries in Lusaka in August provides a new opportunity which must not be lost. Australia fully supports that agreement which we hope will carry the parties to settlement.
243.	The presence of the principal parties to the dispute at the Rhodesia Constitutional Conference recently convened by the United Kingdom Government is encouraging. We urge the parties to carry their negotiations to fulfilment and to bring an end to the present tragic situation which has brought the whole of southern Africa to the brink of ruin and war.
244.	As a member of the United Nations Council for Namibia, Australia has actively sought a peaceful and lasting solution to the question of Namibia. The Australian Government gives its full support to the consultations being carried on between the representatives of the five Western countries and the South African Government and strongly hopes that those consultations will resolve the current impasse. It is crucial for stability in southern Africa that agreement be reached on the Secretary-General's proposals. 
245.	There remains, of course, the problem of the policies of the South African Government. Australia will continue to work for the end of the deplorable policy of apartheid. The point is approaching when patience will run out within South Africa itself and when increasing resort to violence will be seen by many as their only option. Let us hope that that point will not be reached. Let us hope that reason and responsibility will prevail.
246.	Australia is deeply concerned by the problem of refugees throughout the world—in Africa, the Middle East and South-East Asia. We give full support to the United Nations High Commissioner for Refugees in his efforts to alleviate the distress and to promote the resettlement of the dispossessed peoples. My own country has a proud and continuing tradition in settling refugees from many continents and countries.
247.	In South-East Asia, the plight of the "boat people" from Viet Nam and the land refugees from Kampuchea has assumed tragic proportions. Innocent men, women and children have been displaced and rendered homeless on a massive scale. They have been forced to flee from war, famine, disease and the abhorrent pressure of political coercion. A major humanitarian crisis exists. This has precipitated serious political and economic problems and tensions in the region. The exodus has been of such proportions as to jeopardize regional stability.
248.	The financial, political and social burdens involved have fallen particularly heavily on the countries of first asylum that is the States of the Association of South-East Asian Nations. The international community must recognize the very real limits on the ability of those countries to cope with a crisis of such massive proportions. Important new steps towards meeting that crisis were taken at the meeting convened by the Secretary-General in Geneva in July.  We in Australia have from the beginning taken in a substantial number of refugees and we are also providing substantial financial assistance.
249.	At the same time, Australia believes it is vitally important to recognize that the underlying causes of the refugee exodus have yet to be tackled. We have noted that since the Geneva meeting there has been a diminution in the numbers of those leaving Viet Nam. We look to the Government of Viet Nam to abide by the undertakings it gave at Geneva and to make sustained and serious efforts to resolve this problem in all its aspects.
250.	The tragedy of widespread starvation and disease in war-ravaged Kampuchea also demands our immediate attention. Whatever one's political persuasion, whatever one's views on the causes of the present havoc in Kampuchea, one cannot ignore the desperate plight of several million of the Kampuchean people. It is vital that massive international relief should reach the Khmer people immediately. They must be saved. It is essential that the practical problems of organizing necessary relief measures be overcome quickly. In the name of humanity, it is imperative that all parties fully co-operate in this emergency. The international relief agencies and voluntary organizations must be allowed to carry forward this task as a matter of the utmost urgency.
251.	Australia for its part is prepared to do all within its power to assist in international relief efforts. We have already agreed to provide, through the World Food Programme, 3,500 metric tons of rice for humanitarian relief in Kampuchea. We are also completing arrangements for a special charter flight to carry emergency food and medical supplies to the people of Kampuchea. Australia fully supports the appeal to the international community made by the Secretary- General on 27 September for funds and supplies for Kampuchea.
252.	Against this background, my Government is also deeply concerned by the intensified hostilities in Kampuchea. An increase in the scale of the fighting can only add to the already intolerable suffering of the people of Kampuchea, swell the flow of refugees and complicate still farther the difficulties of organizing relief operations. Wider conflict within Kampuchea also carries risks of escalation and so endangers the security of the South-East Asian region as a whole. We must do immediately whatever we can to alleviate the misery and want of millions of human beings. But we must also recognize that there can be no lasting solution to the problems of Kampuchea until peace is restored, all external forces withdrawn and conditions created in which the Kampuchean people can decide their own future for themselves, free from outside interference of any kind.
253.	A recurring theme of many of the conflicts to which I have referred is the disregard for basic human values and rights. It is therefore particularly appropriate that at this time His Holiness Pope John Paul II—a great humanitarian, a great defender of freedom, of faith and of the human spirit—should be attending this session of the General Assembly. His presence tomorrow will remind us all of the commitments we have all made in supporting the Charter of the United Nations—commitments to the achievement of real improvements in the condition of individual men, women and children.
254.	The United Nations has embarked upon a number of action-oriented programmes. The International Year of the Child, the United Nations Decade for Women, the two United Nations Development Decades, the Disarmament Decade and the Decade for Action to Combat Racism and Racial Discrimination, have all aimed to improve the lot of individual men and women.
255.	Much has been done to bring comfort and hope to the dispossessed and the deprived peoples of the world. Major instruments in the field of human rights have entered into force and new instruments are now being framed. The validity of the claims of the nations and people suffering economic and social hardship have been increasingly recognized. Energetic attempts have also been made to confront the problems of terrorism and refugees. But, having said that, I recognize that major problems of human rights and social needs remain.
256.	Nothing is more pernicious in this regard than racism and racial prejudice. At the recent Meeting of Heads of Government of Commonwealth Countries in Lusaka, Australia joined with every other Commonwealth country in issuing the Lusaka Declaration of the Commonwealth on Racism and Racial Prejudice—a document which addressed itself to the problem of racism in all its forms, in every country. Racism is one among the many human problems that must be tackled in the 1980s. People will not accept nor should they be expected to accept fear, want and the systematic violation of their rights. The United Nations must organize itself to deal effectively with the pressing problems confronting so many in everyday life.
257.	We agree with the Secretary-General on the need to generate renewed public support in all countries for the United Nations and its work to fulfil its objectives on behalf of all mankind.
258.	Australia is moving into the 1980s with a strong desire to promote solutions to the many challenges which we face. We do so on the basis of a considered assessment of Australia's place in the new circumstances of today. I have, as recently as 18 September, submitted in the Australian Parliament a report on Australia's relations with the third world. So far as I know, no other developed country has undertaken so detailed an analysis of the question of its relations with the third world, yet it is a question which affects the prospects of peace, prosperity and progress for all mankind.
259.	Australia accepts the fact that it has serious responsibilities. We are not prepared to stand idly by at a time when drift and even stalemate hamper progress in key areas of international relations. This drift must be arrested and the stalemate, broken.
260.	We have no illusions that the next decade will be any easier than the last. The international community must approach the 1980s with renewed vigour and with a determination to develop practical and realistic solutions to the issues which we face. Above all we should avoid situations in which preconceived or outdated attitudes and ideological rigidities preclude progress. With goodwill, no problem is intractable.